AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means oO Original Oo Duplicate Original

 

 

UNITED STATES DISTRICT COURT

for the
Middle District of North Carolina

 

In the Matter of the Search of )

(Briefly describe the property to be searched )
or identify the person by name and address) ) Case No. 1:20MJ167-1

)

4046 Battleground Avenue, Apartment 3G, )

Greensboro, North Carolina, 27410 )

WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search and seizure
of the following person or property located in the Middle District of North Carolina

(identify the person or describe the praperty to be searched and give its location):

See Attachment A

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B

YOU ARE COMMANDED to execute this warrant on or before 7/7/2020 (not to exceed 14 days)
inthe daytime 6:00 a.m. to 10:00 p.m. (lat any time in the day or night because good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the Honorable Joe L. Webster
(United States Magistrate Judge)

 

Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

O for days (not to exceed 30) © until, the facts justifying, the later specific date of

Date and time issued: 6/23/2020 5:15PM Que ele

Judge's signature

City and state: Durham, North Carolina’ / / ____ Joe L. Webster, United States Magistrate Judge _

~ Printed name and title

 

Case 1:20-mj-00167-JLW Document3 Filed 08/06/20 Page 1 of 3
 

AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

1:20MJ167-1 6/24/20 @ 8:35 AM Brandon Lewis

 

 

 

Inventory made in the presence of :
U.S. Postal Inspector Chris Davis

 

Inventory of the property taken and name(s) of any person(s) seized:

Please see attached Search Warrant Inventory Sheet related to items seized.

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

bare: 7/27/2020 Hee” ade a

Executing officer's signature

Alberto Sanabria/ U.S. Postal Inspector

 

Printed name and title

 

 

Case 1:20-mj-00167-JLW Document 3 Filed 08/06/20 Page 2 of 3
zaa) THE UNITED STATES POSTAL INSPECTION SERVICE

: a SEARCH WARRANT INVENTORY

 

Subject Name:

Subject Address: “obo

Inspector(s): Shnal a? a

Positian/Box.:

 

~_, Data: c[2 LOE o
Flcar/Room No, 3 Ae L Ay 3 G
Case No. 304 /EG2AT - fr

Kashe Less
Bottle great Ave

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Safe: Cabinet: Credenza: Desk: Drawer:
Shelf; Table: Wall: Other:
QUANTITY DESCRIPTION OF ITEMS

#Si20" Pan B Flor LLC dacamachs Teapot ,
AOS (1821 Ka rn._B —~Fher! Wygimaes tb Dil v-€.
FSO Koon E K-32 - proel boon Cheers Carybnas\ L Sek
A OtS1T5A\ (Gem C~ Flos | BF [gstrp Pde" MASKS. Sl CDF LC IBA Z
F359 (CF Voom Bonk lay by paasts nds } Assrted fraypents Sk
vied Kor Eo ~ etn [-geby nh terra» © fox [tbat sve him t ff
ES9 FG? Koom& - Ap rfl [A drecse. deme \ Bat shelewodk [Podbacms/
5 CS Le" Ken~€ - toy lf rsersin 1 Pee Lb mk (fre moter
FS ope LO Mr om @- Fler! Cth ond pore hot bated $n. rns, Oe Soue
Fs 902 (8 Konn E - - La ske. bas! pul tc. (lie aaah Le gltlanLu
7300849 | Kir E- 7 tol Casey? palic. passe coed
Lsoe oF Kem COT heey > bank doslletna df pre
Aolk] 1831 Rom €- onbed: (es Li phrr Vln Se’ D3K akc SelLm
FS apg Lie {owe A> 7 fageer taeda. 3 mat fv Lich
Fees e | Kore C. Flo Deharet apolar JANG [LC ¢ frlbbbears
+ of CB3/| Kop 8 fon Ut Hh Ave
FS 096 UB hive ftrv > S Bbk L tft, Cr Foc LLC cregstng. Arcos t

—“ — (WD EE ~

_ fj x) —

 

 

 

DISTRIBUTION OF COPIES: White-U.S. Magistrate (Return with Warrant)

PS Form 8164, October 1993

Yeallow-Inspecior (Aitach to PS Form 774)
Pink-Subject Searched
Green-Evidence Conire! Officer (Attach to PS Form 714)

Page / of / pages

Case 1:20-mj-00167-JLW Document 3 Filed 08/06/20 Page 3 of 3
